Citation Nr: 0916354	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD with an 
initial disability rating of 30 percent and an effective date 
of December 20, 2004.  

In his January 2007 Form 9 substantive appeal to the Board, 
the Veteran indicated that his bilateral hearing loss should 
be rated as 10 percent disabling.  In a November 2007 rating 
decision, the evaluation assigned the Veteran's bilateral 
hearing loss disability was increased to 10 percent 
disabling, effective December 17, 2004.  Therefore, because 
the Veteran was granted the full benefit he sought, his claim 
for a higher initial rating for bilateral hearing loss is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; and a current GAF score of 60.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The evaluation to be assigned the now-service connected PTSD 
disability is "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06- 
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a January 2005 
letter.  Additional notice, including that concerning the 
issues of establishing higher evaluations and effective 
dates, was provided by an October 2008 letter.  The claim was 
subsequently re-adjudicated in an October 2008 statement of 
the case (SOC).  While the October 2008 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence and to meaningfully participate in the adjudication 
process.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his PTSD disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 30 percent for 
PTSD.  In his Form 9 substantive appeal to the Board the 
Veteran claims that he suffers from impairment of long and 
short term memory, impaired abstract thinking, and 
disturbances in motivation and mood.  He also claims these 
symptoms have caused him problems in getting out of bed and 
doing anything during the day. 

The RO originally granted service connection for PTSD in May 
2005, assigning a 30 percent rating with an effective date of 
December 20, 2004.  In a November  2007 rating decision the 
RO made the grant of service connection and assignment of a 
30 percent rating for PTSD effective December 17, 2004.  The 
Veteran's PTSD disability is rated under 38 C.F.R. § 4.130, 
DC 9411.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 30 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  A GAF score of 61 to 70 denotes 
mild symptoms or some difficulty in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

A VA examination was conducted in January 2005.  The Veteran 
reported that his mood was okay, his sleep varies between 8 
and 3 to 4 hours per night, he has okay concentration, fairly 
good appetite, no crying spells, and no suicidal thoughts or 
attempts at suicide.  A mental status examination revealed 
that the Veteran was casually attired and appropriately 
groomed, his mood was slightly depressed to fair, with an 
affect that was congruent with his mood, his speech was 
logical, there was little spontaneity to his speech, and the 
rate and flow of his speech was within normal limits.  There 
was no evidence of delusions or hallucinations, he is not 
seen as dangerous to himself or others, he was alert and 
oriented to time, person, place, and situation, he was aware 
of recent events and knew the name of the president and 
governor, his remote memory is grossly intact, and his 
insight and judgment were seen as fairly good.  A diagnosis 
of PTSD was made and a GAF score of 64 was assigned.  The 
examiner noted that the Veteran is suffering from PTSD of a 
mild nature.  

VA treatment records dated in February 2006 note that the 
Veteran had a positive depression screen, but no thoughts of 
killing himself in the past month.  In the past month the 
Veteran reported having nightmares and avoided thinking about 
a frightening, horrible, or upsetting situation.  He did not 
report being constantly on guard, watchful, or startling 
easily, but did feel numb or detached from others, 
activities, or surroundings.  

October 2006 VA treatment records note that the Veteran's 
chief complaint was that he needs some energy, and that he 
denied actual depression, sadness, or worthlessness.  Sleep 
is good now and was worse prior to antidepressants.  Appetite 
is great.  The Veteran was noted to be alert, causally 
dressed and groomed, have normal speech and movements, have 
no psychomotor retardation or agitation, was euthymic and had 
a constricted affect, had no perceptual abnormalities, had 
linear thinking, no suicidal or homicidal ideation, was 
oriented, and had a grossly intact memory.  A diagnosis of 
PTSD was given and a GAF score of 60 was assigned.  It was 
noted that the Veteran was not depressed per se at the 
present.  

A VA examination was conducted in March 2008.  The Veteran 
reported that his sleep was variable, good to not so good, he 
wakes up sweating, he has hit his wife a couple times in his 
sleep, sleeps 5-7 hours at least 60 percent of the time, and 
dreams of experiences in Vietnam once a month.  His appetite 
is pretty good, energy is poor, mood is pretty good, and no 
major depressive episodes, psychosis, or mania.  The 
Veteran's subjective complaints were noted as doesn't watch 
much television, visits friends on a weekly basis, no church, 
no group he meets with on a regular basis, and that once in a 
while he helps with his grandson's baseball team.  It was 
noted that he has been on social security disability for non-
VA reasons since 1999, has a good relationship with his wife, 
has some friends, but is generally isolated, has no major 
interests, but goes hiking in the mountains and fishes and 
hunts, and has no history of violence or suicide attempts.  A 
mental status examination revealed that the Veteran is able 
to maintain minimal personal hygiene and other activities of 
daily living, had good eye contact, cooperative interaction 
in session, no inappropriate behavior, normal rate and flow 
of speech, had no irrelevant, illogical, or obscure speech 
patterns, had no impairment of thought process or 
communication, and no delusions or hallucinations, obsessive 
or ritualistic behavior, or suicidal or homicidal ideation, 
plan, or intent.  It was noted that the Veteran complains of 
subjective memory problems in the past year, which may be 
secondary to hearing loss as he does not always understand 
what he hears.  The Veteran had no panic attacks, no impaired 
impulse control, and variable and restless sleep.  It was 
noted that the onset, duration, frequency, and severity of 
his symptoms have not changed since the 2005 VA examination.  
A diagnosis of PTSD was given and a GAF score of 60 was 
assigned.  It was noted further that the Veteran has a mild 
case of PTSD with some symptoms of PTSD, but not to any 
disabling degree.  He has been referred for treatment, but 
has avoided it during the past three years.  It is clear that 
the Veteran will probably never work again, however PTSD is 
not the primary reason for his disability.  

On the whole, the evidence more nearly approximates the 
criteria for a 30 percent, rather than a 50 percent, rating.  
The medical evidence does not demonstrate findings of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work and social relationships, which would be 
indicative of occupational and social impairment with reduced 
reliability and productivity.  Disturbances of mood were 
noted, however, this factor alone more nearly approximates, 
at highest, the Veteran's current 30 percent rating, which 
the Board will not disturb.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Likewise, the Veteran's reported GAF 
scores ranged between 60 to 65, which, at worst, is 
representative of no greater than moderate symptoms.  See 
Carpenter v. Brown, 8 Vet. App. at 242- 244. 

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for the even higher rating 
of 70 or 100 percent are likewise not met. 

At no time since the effective date of service connection, 
December 17, 2004, has the Veteran's disability met or nearly 
approximated the criteria for a rating in excess of 30 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505.

The Veteran believes that severity of his disability merits a 
higher rating.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected PTSD disability as related to the 
schedular criteria, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions provided by the VA medical professionals, which 
shows that the criteria for an initial disability rating in 
excess of 30 percent have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Veteran has not reported any unusual symptoms that are 
not reasonably contemplated by the schedular criteria.  
Furthermore, the evidence does not show frequent 
hospitalization or marked interference with employment.  The 
March 2008 VA examination report states that it is clear that 
the Veteran will probably never work again, but points out 
that PTSD is not the primary reason for his disability.  The 
current schedular criteria adequately compensate the Veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


